Southerland, J.
The defendant’s default for want of a plea, had been set aside and plea required to be put in in ten days. Defendant’s default was again regularly entered for not pleading.
Motion to set aside default on the ground that defendant’s attorney, being pressed with business, had forgotten it. As soon as his attention was called to second default, he served an affidavit of merits and offered to pay the costs of the default; which offer was refused.
Default set aside, on payment of costs of default and of this motion, including an attorney fee of ten dollars.
Rule 20 has no application in the consideration of this motion, as the time to plead was fixed by special order on setting aside a former default.